Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 09, 2015

The Court of Appeals hereby passes the following order:

A16I0044. PROGRESSIVE BAYSIDE INSURANCE COMPANY v. JEFFREY
     DEAL.

      Progressive Bayside Insurance Company filed this application for interlocutory
appeal from the trial court’s order denying its motion for summary judgment.
Respondent Jeffrey Deal filed a motion to dismiss the application based upon an error
in service of process. The motion to dismiss is hereby DENIED. Upon review of the
merits of the application, it is also DENIED.

                                       Court of Appeals of the State of Georgia
                                                                            11/09/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.